                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JESSE LEE KEEL, III,
     Plaintiff

       v.                                              CIVIL ACTION NO. 19-CV-3813

DIRECT EXPRESS BANK FRAUD
SERVICES DEPARTMENT,
     Defendant

                                         MEMORANDUM

PRATTER,J.                                                                   SEPTEMBER/2-;2019

       Plaintiff Jesse Lee Keel, III, a pro se litigant, filed this civil action against the Direct

Express Bank Fraud Services Department. Mr. Keel seeks to proceed informa pauperis. For the

following reasons, the Court will grant Mr. Keel leave to proceed informa pauperis and dismiss

his Complaint with leave to amend.

      I.       FACTS

      The basis for Mr. Keel's Complaint appears to be his allegation that money was stolen

from his account via an A. T .M. and that the bank would not reimburse him. He also alleges that

someone is using another name to gain access to his accounts. Mr. Keel asks the Court to order

the bank to reimburse him for the allegedly stolen money and to direct the arrest and prosecution

of the individuals who are stealing from him. Mr. Keel's exhibits consist of, among other

things, reports he made about stolen funds and documents from the Social Security

Administration with information about his benefits.

      II.      STANDARD OF REVIEW

       The Court will grant Mr. Keel leave to proceed in forma pauperis because it appears that

he is unable to prepay the fees to commence this civil action.
       Accordingly, 28 U.S.C. § 1915(e)(2)(B)(ii) requires the Court to dismiss a complaint if it

fails to state a claim. To state a claim, a pleading must contain "sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face." Ashcroft v. Iqbal, 556

U.S. 662,678 (2009) (quotations omitted). Conclusory statements and naked assertions will not

suffice. Id. Furthermore, "[i]fthe court determines at any time that it lacks subject-matter

jurisdiction, the court must dismiss the action." Fed. R. Civ. P. 12(h)(3). Because Mr. Keel is

proceeding prose, the Court construes his allegations liberally. Higgs v. Att'y Gen., 655 F.3d

333, 339 (3d Cir. 2011).

       Rule 8(a) of the Federal Rules of Civil Procedure requires a complaint to contain "a short

a plain statement of the claim showing that the pleader is entitled to relief." A district court may

sua sponte dismiss a complaint that does not comply with Rule 8 if "the complaint is so

confused, ambiguous, vague, or otherwise unintelligible that its true substance, if any, is well

disguised." Simmons v. Abruzzo, 49 F.3d 83, 86 (2d Cir. 1995) (quotations omitted). Rule 8

"requires that pleadings provide enough information to put a defendant on sufficient notice to

prepare their defense and also ensure that the Court is sufficiently informed to determine the

issue." Fabian v. St. Mary's Med. Ctr., No. Civ. A. 16-4741, 2017 WL 3494219, at *3 (E.D. Pa.

Aug. 11, 2017) (quotations omitted).

       III.    DISCUSSION

       Mr. Keel has not alleged a factual basis for a claim within the Court's jurisdiction. His

Complaint does not allege any basis for a federal claim against the bank for purposes of invoking

the Court's federal question jurisdiction under 28 U.S.C. § 1331. 1



1
  The Court understands the Complaint to be based on an alleged theft of funds from Mr. Keel's
account. The Court does not understand Mr. Keel to be challenging a final decision of the
Commissioner of Social Security about his benefits. The proper defendant in any such case (if
that was or is the claim) would be the Commissioner of Social Security. See 42 U.S.C. § 405(g).
                                                   2
         If Mr. Keel intends to raise claims against the Defendant under state law, he has not pied

a basis for the Court's jurisdiction. The only independent basis for the Court's jurisdiction over

state law claims is pursuant to 28 U.S.C. § 1332(a), which grants a district court jurisdiction over

"all civil actions where the matter in controversy exceeds the sum or value of $75,000, exclusive

of interest and costs, and is between ... citizens of different States." Such diversity jurisdiction

requires "complete diversity," which in turn requires that "no plaintiff be a citizen of the same

state as any defendant." Zambelli Fireworks Mfg. Co. v. Wood, 592 F.3d 412,419 (3d Cir.

2010).

         An individual is a citizen of the state where he is domiciled, meaning the state where he

is physically present and intends to remain. See Washington v. Hovensa LLC, 652 F.3d 340,344

(3d Cir. 2011). A corporation is a citizen of the state in which it was incorporated as well as the

state where it has its principal place of business. See 28 U.S.C. § 1332(c)(l). "[T]he citizenship

of partnerships and other unincorporated associations is determined by the citizenship of its

partners or members." Zambelli Fireworks Mfg. Co., 592 F.3d at 420. A national banking

association is a citizen of the state designated in its articles of association as its main office. See

Wachovia Bank v. Schmidt, 546 U.S. 303, 318 (2006). "The burden of establishing federal

jurisdiction rests with the party asserting its existence." Lincoln Ben. Life Co. v. AEI Life, LLC,

800 F.3d 99, 105 (3d Cir. 2015) (citing DaimlerChrysler Corp. v. Cuno, 547 U.S. 332,342 n.3

(2006)). In some cases, "a plaintiff may allege that the defendant is not a citizen of the plaintiffs

state of citizenship" after conducting a reasonable investigation into the defendant's citizenship.

Id at 107-08.

         It is not clear what type of entity Direct Express Bank Fraud Services Department is for

purposes of the jurisdictional analysis. Mr. Keel provides a Pennsylvania address for himself

and a Texas address for the Defendant, but it is not clear where that address comes from and

                                                   3
whether it is relevant to the necessary jurisdictional analysis. It is also not clear from the

Complaint whether the amount in controversy exceeds $75,000. Accordingly, Mr. Keel has not

adequately pied a basis for diversity jurisdiction under § 1332.

       IV.     CONCLUSION

       For the foregoing reasons, the Court will grant Mr. Keel leave to proceed informa

pauperis and dismiss his Complaint for lack of subject matter jurisdiction. Mr. Keel may file an

amended complaint in the event he can state a basis for a claim within the Court's jurisdiction.

An appropriate order follows.




                                                  4
